DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 8 February 2022, on an application filed 2 December 2019, which claims foreign priority to an application filed 27 September 2019.
Claims 1 and 11 have been amended.  
Claims 1-12 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8 February 2022 has been entered.
Response to Amendments

The rejection of claims 1-12 under 35 USC 101 have been upheld. Please see below for further details.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 11 recite the limitation of data communications with no intermediate communication devise between the reporting device and the consuming device. The patent application does not provide adequate support for this limitation. For example, the specification, with no intermediate communication devise between the reporting device and the consuming device. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-10 and 12 are drawn to a system for communicating health data in a healthcare environment, comprising: a communication network for communicating health data in the healthcare environment, a reporting device for transferring health data via the communication network, and a consuming device for receiving health data from the reporting device via a communication channel of the communication network, with no intermediate communication devise between the reporting device and the consuming device, wherein the consuming device, for receiving health data from the reporting device, is configured to automatically send a subscription request message containing a subscription request to the reporting device, and that the reporting device is constituted configured, upon receiving the subscription request message, to automatically validate the subscription request and establish the communication channel to transfer health data to the consuming device, which is within the four statutory categories (i.e. a machine). Claim 11 is drawn to a method for communicating health data in a healthcare environment, comprising: a communication network for communicating health data in the healthcare environment, a reporting device for transferring health data via the communication network, and a consuming device for receiving health data from the reporting device via a communication channel of the communication network with no intermediate communication devise between the reporting device and the consuming device, wherein the consuming device, for receiving health data from the reporting device, is configured to send a subscription request message containing a subscription request to the reporting device, and that the reporting device is constituted configured, upon receiving the subscription request message, to automatically validate the subscription request and establish the communication channel to transfer health data to the consuming device, which is within the four statutory categories (i.e., a process). 



When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including communication network, reporting device, consuming device) are recited at a high-level of generality (i.e., as generic processors performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this various structural elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over Eisenberger et al. (U.S. PG-Pub 2008/0288294 A1), hereinafter Eisenberger, further in view of Adrangi et al. (U.S. PG-Pub 2016/0373257 A1), hereinafter Adrangi.

As per claims 1 and 11, Eisenberger discloses a method and system for communicating health data in a healthcare environment (Eisenberger, Fig. 1C.), comprising: 
a communication network for communicating health data in the healthcare environment, a reporting device for transferring health data via the communication network, and a consuming device for receiving health data from the reporting device via a communication channel of the communication network ... (Subscriber 300 [consuming device] submits a subscription request to a publisher 200 [reporting device] to receive health data, all through the communication network, see Figs. 1A-2 and paragraphs 41-44 and 52-54.), 
wherein the consuming device, for receiving health data from the reporting device, is configured to automatically send a subscription request message containing a subscription request to the reporting device (Subscriber sends a subscription request to the publisher, see Figs. 1A-2 and paragraphs 41-44, 52-54 and 68. The Subscriber can select a topic or enter a new topic, and then the system automatically sends the request for publication using the system portal, that is the data is automatically transferred electronically, not manually, see paragraph 56; see also paragraph 97. The Office notes that the online Merriam-Webster dictionary defines automatic as “done or produced as if by machine”.), and 
that the reporting device is constituted configured, upon receiving the subscription request message, to automatically validate the subscription request and establish the communication channel to transfer health data to the consuming device (Publisher receives and validates the subscription request and establishes a communication channel through which health data is transferred, see Figs. 1A-2 and paragraphs 41-44, 52-54 and 68. System is configured to “automatically electronically approve or deny the publication requests” and approved requests for publications are “automatically forwarded to the requesting and approved Subscriber 300”, see paragraphs 57-58, which would comprise automatically validating the request and automatically establishing the communication channel.).

Eisenberger fails to explicitly disclose communications between reporting and consuming devices with no intermediate communication devise between the reporting device and the consuming device. The Office notes that it was old and well known in the data communication arts at the time of the invention/filing of the present application for devices to communicate with no intermediate communication devise between them, through use of short range communication protocols, such as Bluetooth, RFID, NFC, etc. 

However, in the interest of expediting examination, the Office will provide a secondary reference for this limitation.

Adrangi teaches that it was old and well known in the art of data communications at the time of the invention/filing to provide communications between reporting and consuming devices with no intermediate communication devise between the reporting device and the consuming device 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for sharing healthcare data over a network of Eisenberger to include Adrangi’s method of device-to-device (“D2D”) communication in order to arrive at a system for sharing healthcare data over a network that included “mechanisms to facilitate many-to-many or any-to-any data transmission without infrastructure (or internet connectivity) support” (Adrangi, paragraph 3.), thereby providing more ways of securely transmitting healthcare data when needed. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-5, 8, 9 and 12, Eisenberger/Adrangi discloses claim 1, discussed above. Eisenberger/Adrangi also discloses:
2. 	wherein the consuming device is configured to send the subscription request message via a secured channel different than the communication channel (See Eisenberger, Figs. 1A-2, 6 and 8 and paragraphs 67, 68, 84 and 87.);
3. 	wherein the secured channel is a channel according to Hypertext Transfer Protocol Secure (Eisenberger discloses a network utilizing the public internet or world ;
4. 	wherein the communication channel is a channel according to Transmission Control Protocol/Internet Protocol (See Eisenberger, Figs. 1A-2, 6 and 8 and paragraphs 67, 68, 84 and 87.);.
5. 	wherein the reporting device is configured to send, upon receiving the subscription request message, a reply message to the consuming device to validate the subscription request (See paragraph 56.);
8. 	wherein the consuming device is a hospital information system (Eisenberger discloses the use of a hospital information system and the fact that any publisher can be a subscriber, and vice versa, see paragraphs 5, 41, 64, 77, 99 and 126.);
9. 	wherein the subscription request contains information relating to at least one of a unique identifier, a network connectivity parameter, an integration profile, a refresh delay, and a location in the healthcare environment (Subscription request indicates a topic request 300R [unique identifier], see paragraph 59; publication requests include the subscriber’s identify, see paragraph 96; publication requests can include a request for data defined by specific rules, which would comprise unique identifiers, see paragraph 109.); and
12. 	wherein the communication channel is a channel according to Minimal Lower Layer Protocol (Eisenberger discloses use of HL7 framework in providing messages, see paragraphs 87 and 99-102,; MLLP is a known protocol in use of HL7 framework.).


Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being obvious over Eisenberger/Adrangi, further in view of Nolte et al. (U.S. PG-Pub 2011/0077965 A1), hereinafter Nolte.

As per claim 6, 7 and 10, Eisenberger/Adrangi discloses claims 1 and 9, discussed above. Eisenberger/Adrangi also disclose:
6. 	wherein the reporting device is a device observation reporter configured to receive health data from at least one ... device located in the healthcare environment (The publisher gateway would comprise a device observation reporter, see Figs. 1A and 11B. System is operative to transmit patient healthcare data collected from patient care devices in the healthcare environment, whether that device is a patient treatment device or a clinician’s portable computing device, see paragraphs 44, 61, 62, 90. It is known that patient records come from patient care or clinician devices.);
7. 	wherein the consuming device is a device observation consumer configured to receive health data from the device observation reporter (The message flow server would comprise a device observation reporter, see Figs. 1A and 11B.);

Eisenberger/Adrangi fails to explicitly disclose:
	6.	a patient care device; and
10.	wherein the information relating to a location identifies a location of patient care devices from which health data is to be transferred to the consuming device.

Nolte teaches that it was old and well known in the art of data communications at the time of the 
	6.	a patient care device (Nolte, Fig. 2.); and
10.	wherein the information relating to a location identifies a location of patient care devices from which health data is to be transferred to the consuming device (Nolte, paragraph 40 at least.);
in order to provide “event information that is received from various sources in a healthcare environment” (Nolte, paragraph 3).

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify the system for sharing healthcare data using a network or D2D communications of Eisenberger/Adrangi to include a patient care device and wherein the information relating to a location identifies a location of patient care devices from which health data is to be transferred to the consuming device, as taught by Nolte, in order to arrive at a system for sharing healthcare data using a network or D2D communications that provides “event information that is received from various sources in a healthcare environment” (Nolte, paragraph 3). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 8 February 2022	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.

With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 7 that:
By this amendment, applicant has amended claims 1 and 11 to recite that the consuming device automatically sends a subscription request message containing a subscription request to the reporting device, and the reporting device automatically validates the subscription request and establishes the communication channel. This involves the operation of the network at a fundamental level, even if the communication channel is then later used to transfer health data. In addition, this avoids the conventional static configuration, which may help reduce efforts for establishing the connection, particularly manual configuration involving an IT administrator. 

Moreover, these devices (or actions, in the case of the method/process) represent an improvement to existing computer technology, as it is used in the healthcare environment. As explained in the application, the automatic negotiation between the consuming device and the reporting device permits a dynamic set-up of the communication channel, avoiding the need to resort to a static configuration, which may be cumbersome and may cause a disruption of services to other devices within the network. See application, page 3, lines 23-28, page 8, lines 14-21, and page 9, lines 10-14. Moreover, this improvement involves automatic negotiations only between the consuming device and the reporting device, which conserves network resources (limits data load) within the network. 

As stated in MCRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016), a patent may issue "for the means or method of producing a certain result, or effect, and not for the result or effect produced." To be sure, the claims recite a machine or a process that produces a certain result or effect, but importantly the claims do not recite merely the result or effect produced. As such, claim 1 should be considered directed to statutory subject matter, and the claims that depend therefrom as well for at least this reason.


The Office respectfully disagrees. Initially the Office notes that there is nothing in the claims that indicate “automatic negotiation” between various devices, rather there is merely various generic computing devices performing various generic communications. The mere fact that an improvement may be evidenced in the specification does not provide a improvement within the claims that do not directly claim or rely on the stated improvement. The mere term automatically added to the claim does not change this analysis. Everything a machine does is done automatically to some extent, as it is done by a machine. The Office sees no negotiation in the claims as amended, just various generic computing devices performing various generic communications.

McRO indicates that an “improvement in computer-related technology is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of rules (basically mathematical relationships) that improve computer-related technology by allowing a computer performance of a function not previously performable by a computer. This is distinct from the present invention, where the Appellant claims that the generic computing functions performed by generic computing structure was not previously known (not that it was previously unperformable).

The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to an improvement to another technical field. Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to an improvement to that technical field. Diamond v. Diehr. Example 25.

The claims are not directed to any other technological field other than processing of healthcare data. As described above, the claims are directed to an abstract idea related to using categories to organize, store, and transmit information and comparing new and stored information and using rules to identify options. This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant's specification.

A prima facie case is made when the rejection: i. identifies and clearly articulates the judicial exception recited in the claims, ii. identifies any additional elements recited in the claims, and iii. explains why the additional elements do not amount to significantly more than the exception. Because the claims have been shown to recite an abstract idea that is similar to abstract ideas previously found by the courts to be abstract, and the additional elements do not amount to significantly more than the abstract idea, a prima facie case of patent ineligibility has been established.

Accordingly, the statutory rejection is upheld.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on page 9 that the amended directed to the system automatically sending data, validating data and establishing a communication channel distinguished the present invention from the cited art.

The Office respectfully disagrees. As shown above, Eisenberger discloses the contested limitations. Please especially note the cited Merriam-Webster dictionary definition (automatic is “done or produced as if by machine”, which, under a BRI analysis, means that anything performed by a machine is done automatically. The mere fact that there may be some user input to a machine does not mean the corresponding functions of the machine are not done automatically. For example, when sending an email message, the mere fact a user first writes and selects submit does not mean that the email message is not sent by a machine, as it is a. done by 

The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Adrangi, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Eisenberger, Adrangi and Nolte, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (9 November 2021 and 19 July 2021), and incorporated herein.



Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
4 March 2022